Citation Nr: 1613191	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from September 1966 to June 1970, with additional Air National Guard service from July 1982 to May 2006, which included numerous periods of active duty for training (ACDUTRA).

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the New York, New York Department of Veterans Affairs Regional Office (RO).

The issue was previously before the Board in July 2012, November 2013, and August 2014, and October 2015, when it was remanded for additional development.  The Board notes that at the time of the last remand, the issue of entitlement to service connection for a low back disorder was also on appeal.  In a November 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for intervertebral disc syndrome with spondylolisthesis, thoracolumbar spine.  Therefore, the issue is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because the specific development sought by the Board's August 2014 and October 2015 remands were not completed, the matter must be remanded, once again, for adequate medical opinions.

In the October 2015 Board remand, the Board conceded that it is at least as likely as not that the Veteran was exposed to some degree of asbestos while on active service.  However, the Board also noted that the record indicates that the Veteran was also exposed to asbestos following separation from active service, as a May 2000 document associated with the service medical records references a pending lawsuit involving the Veteran against General Electric (GE) regarding asbestos exposure.  On remand, the Board ordered a VA examination with a thorough discussion of the Veteran's history of asbestos exposure, to include the asbestos exposure relating to the lawsuit against GE.  Although there is evidence the Veteran underwent an additional VA examination, there is no discussion of the Veteran's history of both service and post-service occupational asbestos exposure.  

Upon review of March 2015, July 2015, and November 2015 VA opinion reports, the Board finds that the VA opinion providers were completely non-responsive to the Board's remand directives.  Specifically, there is no indication that the VA opinion provider addressed the Veteran's military occupational specialty and lay statements regarding asbestos exposure, as instructed by the Board, when opining that the Veteran had no evidence of asbestos related lung disease.  Further, the VA opinions failed to specifically address the previous diagnosis of bilateral interstitial fibrosis in the mid and lower lung zones with irregular linear interstitial marking delineated as noted in the April 2000 private treatment record.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  And the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, to determine the nature and etiology of any currently diagnosed respiratory disability.  The examiner must review the claims file, to include this remand, and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should respond to the following:

(a)  Discuss, in detail, the Veteran's history of asbestos exposure, to include conceded asbestos exposure from doing demolition work while on active duty in the 1960s and the asbestos exposure associated with the GE lawsuit referenced in the record.

(b)  Does the Veteran have a currently diagnosed respiratory disability?

(c)  For any currently diagnosed respiratory disability, is it at least as likely (a 50 percent or better probability) that respiratory disability is etiologically related to the asbestos exposure that occurred while in active service?  The examiner is asked to specifically address the September 1996 radiology report noting interstitial markings typical of previous asbestos exposure, indicating asbestosis, and the April 2000 private treatment record noted above.

(d)  For any currently diagnosed respiratory disability, is it at least as likely as not (a 50 percent or better probability) that disability is otherwise etiologically related to the Veteran's active service?

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




